Title: 30 [i.e. 31] Monday.
From: Adams, John
To: 


       When we see or feel any Body, we discern nothing but Bulk and Extention. We can change this Extention into a great Variety of Shapes and Figures, and by applying our senses to it can get Ideas of those different Figures, But can do nothing more than change the Figure. If we pulverize Glass or Salt, the original constituent matter remains the same, only we have altered the Contexture of its Parts. Large loads and heaps of matter as mountains and Rocks lie obstinate, inactive and motionless, and eternally will remain so unless moved by some Force extrinsick to themselves. Dissolve the Cohesion, and reduce these Mountains to their primogeneal Atoms, these Atoms are as dull and senseless as they were when combined into the Shape of a mountain. In short matter has no Consciousness of its own Existence, has no power of its own, no active Power I mean, but is wholly passive. Nor can Thought be ever produced by any modification of it. To say that God can superadd to matter a Capacity of Thought is palpable nonsense and Contradiction. Such a Capacity is inconsistent with the most essential Properties of matter.
      